      Case 2:19-cv-00542-MJH-CRE Document 29 Filed 07/30/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RICHARD A. RYAN,                              )
                                              )
               Petitioner,                    )
       v.                                     )      Civil Action No. 19-542
                                              )
MALINDA ADAMS, et al..,                       )
                                              )
               Respondents.                   )


                                  MEMORANDUM ORDER

       Richard A. Ryan (Petitioner) has filed a Petition for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254, challenging the judgment of sentence imposed on him by the Court of

Common Pleas of Allegheny County, Pennsylvania, on April 27, 2016, in his criminal case at

CP-02-CR-0012696-2015. ECF No. 3. The case was referred to Magistrate Judge Cynthia Reed

Eddy in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil

Rules 72.C and D. Magistrate Judge Eddy issued a Report and Recommendation filed June 3,

2021, recommending that the Petition for Writ of Habeas Corpus be denied and that a certificate

of appealability be denied. ECF No. 28. The parties were informed that in accordance with 28

U.S.C. § 636(b)(1)(B) and (C), and Local Rule of Court 72.D.2, that objections to the Report and

Recommendation were due by June 18, 2021 for the electronically registered Defendants, and by

June 21, 2021 for the non-electronically registered Petitioner. Petitioner has not filed Objections.
      Case 2:19-cv-00542-MJH-CRE Document 29 Filed 07/30/21 Page 2 of 2




       After de novo review of the pleadings and the documents in the case, together with the

Report and Recommendation, the following order is entered:



       AND NOW, this 30th day of July 2021,

       IT IS ORDERED that the Report and Recommendation, ECF No. 28, filed on June 3,

2021, by Magistrate Judge Eddy, is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus is DENIED.

       A certificate of appealability is DENIED, as jurists of reason would not disagree with the

analysis of the Report.

       IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if the petitioner desires to appeal from this Order he must do so within

thirty days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P.



                                                             _s/Marilyn J. Horan
                                                             Marilyn J. Horan
                                                             United States District Court Judge




cc:    Richard A. Ryan, pro se
       MN-1998
       SCI MERCER
       801 Butler Pike
       Mercer, PA 16137
       (via U.S. First Class Mail)




                                                 2
